Opinion filed March 14, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00228-CR
                                   ___________

             RAYMOND EDWARD BOGGESS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                            Stephens County, Texas
                         Trial Court Cause No. F34956


                     MEMORANDUM OPINION
      Appellant, Raymond Edward Boggess, originally pleaded guilty to the offense
of possession of a prohibited weapon. Pursuant to the terms of the plea agreement,
the trial court deferred a finding of guilt and placed Appellant on community
supervision for three years. The State subsequently filed a motion to adjudicate
Appellant’s guilt. The trial court held a contested hearing on the State’s motion to
adjudicate, found the State’s allegations to be true, revoked Appellant’s community
supervision, and adjudicated Appellant guilty of the charged offense. The trial court
assessed Appellant’s punishment at confinement for seven years and the remainder
of the original fine that had not yet been paid. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a complete
copy of the clerk’s record and the reporter’s record. Counsel advised Appellant of
his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a pro se petition for discretionary review in
order to seek review by the Texas Court of Criminal Appeals. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist.


                                          2
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


March 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3